Exhibit 10.157

 

[***] DENOTES CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.

 

INTEL/MICRON CONFIDENTIAL

 

MANUFACTURING SERVICES AGREEMENT

 

This MANUFACTURING SERVICES AGREEMENT (the “Agreement”), is made and entered
into as of this 6th day of January, 2006 (the “Effective Date”), by and between
Micron Technology, Inc., a Delaware corporation (“Micron”), and IM Flash
Technologies, LLC, a Delaware limited liability company (“Joint Venture
Company”).

 

RECITALS

 

A.            The Joint Venture Company is engaged in the manufacture, assembly
and test of NAND Flash Memory Products (as defined hereinafter); and

 

B.            Micron possesses the ability to perform manufacturing services in
connection with Probed Wafers for NAND Flash Memory Products; and

 

C.            Micron desires to provide and the Joint Venture Company desires to
purchase manufacturing services upon the terms and subject to the conditions set
forth in this Agreement (Micron and the Joint Venture Company are each, a
“Party” and collectively, the “Parties”).

 

AGREEMENT

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Parties intending to be legally bound do
hereby agree as follows.

 

SECTION 1

 

DEFINITIONS; CERTAIN INTERPRETIVE MATTERS

 


1.1           DEFINITIONS.  IN ADDITION TO THE TERMS DEFINED ELSEWHERE IN THIS
AGREEMENT, CAPITALIZED TERMS USED IN THIS AGREEMENT SHALL HAVE THE RESPECTIVE
MEANINGS SET FORTH IN EXHIBIT A.


 


1.2           CERTAIN INTERPRETIVE MATTERS.


 


(A)             UNLESS THE CONTEXT REQUIRES OTHERWISE, (1) ALL REFERENCES TO
SECTIONS, ARTICLES, EXHIBITS, APPENDICES OR SCHEDULES ARE TO SECTIONS, ARTICLES,
EXHIBITS, APPENDICES OR SCHEDULES OF OR TO THIS AGREEMENT, (2) EACH OF THE
SCHEDULES WILL APPLY ONLY TO THE CORRESPONDING SECTION OR SUBSECTION OF THIS
AGREEMENT, (3) EACH ACCOUNTING TERM NOT OTHERWISE DEFINED IN THIS AGREEMENT HAS
THE MEANING COMMONLY APPLIED TO IT IN ACCORDANCE WITH GAAP, (4) WORDS IN THE
SINGULAR INCLUDE THE PLURAL AND VISA VERSA, (5) THE TERM “INCLUDING” MEANS
“INCLUDING WITHOUT LIMITATION,” AND (6) THE TERMS “HEREIN,” “HEREOF,”
“HEREUNDER” AND WORDS OF SIMILAR IMPORT SHALL MEAN REFERENCES TO THIS AGREEMENT
AS A WHOLE AND NOT TO ANY INDIVIDUAL SECTION OR PORTION HEREOF.  ALL REFERENCES
TO $ OR DOLLAR AMOUNTS WILL BE TO LAWFUL CURRENCY OF THE UNITED STATES OF
AMERICA.  ALL REFERENCES TO “DAY” OR “DAYS” WILL MEAN CALENDAR DAYS AND ALL
REFERENCES TO “QUARTER(LY)”, “MONTH” OR “YEAR” WILL MEAN FISCAL QUARTER, FISCAL
MONTH OR FISCAL YEAR, RESPECTIVELY.


 


(B)             NO PROVISION OF THIS AGREEMENT WILL BE INTERPRETED IN FAVOR OF,
OR AGAINST, ANY OF THE PARTIES BY REASON OF THE EXTENT TO WHICH ANY SUCH PARTY
OR ITS COUNSEL PARTICIPATED IN THE DRAFTING THEREOF

 

--------------------------------------------------------------------------------


 


OR BY REASON OF THE EXTENT TO WHICH ANY SUCH PROVISION IS INCONSISTENT WITH ANY
PRIOR DRAFT OF THIS AGREEMENT OR SUCH PROVISION.


 

SECTION 2

 

PROVISION OF MANUFACTURING SERVICES; CONTROLS

 


2.1           PROVISION OF MANUFACTURING SERVICES.  MICRON WILL PROVIDE TO THE
JOINT VENTURE COMPANY MANUFACTURING SERVICES, AS DESCRIBED ON SCHEDULE 2.1 IN
ACCORDANCE WITH THE TERMS AND CONDITIONS CONTAINED HEREIN.


 


2.2           LEVEL OF MANUFACTURING SERVICES.   THE JOINT VENTURE COMPANY SHALL
PROVIDE MICRON WITH THE RAMP PLAN FOR THE SITE, AS INITIALLY SET FORTH IN THE
INITIAL BUSINESS PLAN IN THE LLC OPERATING AGREEMENT AND SUBJECT TO ADJUSTMENT
IN THE MANUFACTURING PLAN.  MICRON SHALL PREPARE FOR THE JOINT VENTURE COMPANY,
IN RESPONSE TO THE RAMP PLAN, A PROPOSAL FOR THE LEVEL OF SERVICES TO BE
PROVIDED AT THE SITE.  THE PARTIES SHALL REVIEW SUCH PROPOSAL AND MUTUALLY AGREE
ON THE LEVEL OF MANUFACTURING SERVICES, SUBJECT TO MUTUALLY AGREEABLE ADJUSTMENT
BASED UPON CHANGES IN THE INITIAL BUSINESS PLAN AND MANUFACTURING PLAN.  MICRON
SHALL STAFF AND OPERATE THE SITE TO ENABLE MICRON TO PROVIDE THE AGREED LEVEL OF
MANUFACTURING SERVICES.  THE PARTIES ACKNOWLEDGE THAT IN THE NORMAL COURSE OF
PERFORMING MANUFACTURING SERVICES, VARIANCES IN OUTPUT MAY AND DO OCCUR AND THAT
NOTHING IN THE APPROVED BUSINESS PLAN, MANUFACTURING PLAN OR THE AGREED LEVEL OF
MANUFACTURING SERVICES IS A BINDING COMMITMENT TO ACHIEVE A SPECIFIC OUTPUT OF
PROBED WAFERS.


 


2.3           CONTROL; PROCESSES. MICRON AND THE JOINT VENTURE COMPANY WILL
PERIODICALLY REVIEW MICRON’S PROCESSES AND CONTROL MECHANISMS RELATING TO THE
PERFORMANCE OF THE MANUFACTURING SERVICES, INCLUDING THE PERFORMANCE CRITERIA. 
IF THE JOINT VENTURE COMPANY REQUESTS ANY CHANGES OR ADDITIONS TO MICRON’S
EXISTING PROCESS AND CONTROL MECHANISMS, THE PARTIES SHALL WORK TOGETHER IN GOOD
FAITH TO RESOLVE ANY SUCH REQUESTS.


 

2.4           Option to Designate WIP.  [***].

 

2.5           [***].  In addition to the quarterly review and monthly report
requirements set forth in ARTICLE 5, Micron will notify the Joint Venture
Company promptly of all [***].

 

2.6           Masks.  Masks required for the Manufacturing Services will either
be provided by the Joint Venture Company or purchased by Micron hereunder.  Such
masks will only be used to perform the Manufacturing Services for the Joint
Venture Company.  Masks will be repaired and replaced solely at mask operations
that have been approved by the Joint Venture Company, which approval shall not
be unreasonably withheld.  [***].

 

2.7           Traceability and Data Retention. The Joint Venture Company and
Micron shall review Micron’s Manufacturing Services process traceability system
in regards to the manufacturing process [***]

 

2

--------------------------------------------------------------------------------


 

and will agree on the level of data to be traced through such system and which
data shall be available with real-time access or as otherwise mutually agreed by
the Parties.  Micron agrees to maintain such data for a minimum of [***] from
completion of the Probed Wafer lot and [***] to the extent such level of data is
offered real-time within Micron, subject to system limitations related to the
exclusion of non-NAND data. The Joint Venture Company may provide its customers
with access to such data, subject to any confidentiality requirements.

 

2.8           Business Continuity Plan.  Micron and the Joint Venture Company
will review Micron’s Business Continuity Plan as it relates to the Manufacturing
Services provided hereunder.  If the Joint Venture Company requests any changes
or additions to Micron’s existing Business Continuity Plan, the Parties shall
work together in good faith to resolve any such agreed resolutions.  The Joint
Venture Company may provide Micron’s Business Continuity Plan to its customers,
subject to any confidential requirements.

 

2.9           Additional Customer Requirements.  The Joint Venture Company will
inform Micron in writing of any auditable supplier requirements relating to
Manufacturing Services requested by the Joint Venture Company’s customers. 
Micron and the Joint Venture Company shall work together in good faith to
resolve any such requests.

 

2.10         Transfer of Manufacturing Technology; Equivalency of Operations. 
[***].

 

SECTION 3

 

ITEMS TO BE SUPPLIED BY THE JOINT VENTURE COMPANY

 


3.1           LEASED SPACE AND MANUFACTURING EQUIPMENT; [***].  IN ORDER FOR
MICRON TO PERFORM MANUFACTURING SERVICES HEREUNDER, THE JOINT VENTURE COMPANY
SHALL PROVIDE MICRON WITH ACCESS TO ALL EQUIPMENT OWNED OR LEASED BY THE JOINT
VENTURE COMPANY AND INSTALLED AT THE SITE, INCLUDING, BUT NOT LIMITED, TO THE
AUTOMATED MATERIAL HANDLING SYSTEM, MANUFACTURING EQUIPMENT AND OTHER REQUIRED
EQUIPMENT NOT PROVIDED BY MICRON HEREUNDER (COLLECTIVELY “JOINT VENTURE
EQUIPMENT”).  [***].


 


3.2           [***].  [***].

 

3

--------------------------------------------------------------------------------


 


3.3           [***].


 


3.4           PROVISION OF TECHNICAL ASSISTANCE.  THE JOINT VENTURE COMPANY
SHALL FURNISH OR HAVE FURNISHED TO MICRON IN ACCORDANCE WITH THE REQUIREMENTS OF
THE JOINT VENTURE DOCUMENTS SUCH TECHNICAL ASSISTANCE AS THE PARTIES AGREE IS
REASONABLY NECESSARY TO ENABLE MICRON TO PERFORM THE MANUFACTURING SERVICES
HEREUNDER.


 

SECTION 4

 

ITEMS TO BE SUPPLIED BY MICRON

 


4.1           FACILITIES MAINTENANCE, MANUFACTURING SYSTEMS, SECONDARY EQUIPMENT
AND SUPPORT.  MICRON SHALL UTILIZE CERTAIN OF ITS SITE SYSTEMS AND EQUIPMENT TO
PERFORM THE MANUFACTURING SERVICES (COLLECTIVELY “MICRON EQUIPMENT”).  MICRON
SHALL PROVIDE NECESSARY REPAIR AND MAINTENANCE OF THE MICRON EQUIPMENT AND JOINT
VENTURE EQUIPMENT IN ORDER TO MAINTAIN SUCH EQUIPMENT IN GOOD WORKING ORDER AND
IN ACCORDANCE WITH ANY APPLICABLE, RECOMMENDED MANUFACTURER’S GUIDELINES, UNTIL
SUCH TIME AS ANY OF SUCH EQUIPMENT BECOMES OBSOLETE OR UNECONOMICAL TO MAINTAIN
OR REPAIR.  ALL COSTS TO REPAIR OR REPLACE, MAINTAIN OR TO ADD TO OR EXPAND OR
ENHANCE THE FACILITIES AND/OR THE MICRON EQUIPMENT AS REASONABLY REQUIRED TO
PERFORM THE MANUFACTURING SERVICES HEREUNDER IN ACCORDANCE WITH JOINT VENTURE
COMPANY’S REQUIREMENTS HEREUNDER SHALL BE EXPENSED OR CAPITALIZED IN ACCORDANCE
WITH MICRON’S ACCOUNTING POLICIES AND CHARGED ACCORDINGLY IN THE PRICING SET
FORTH ON SCHEDULE 6.5.  MICRON SHALL PROVIDE THE JOINT VENTURE COMPANY WITH
NINETY (90) DAYS ADVANCE WRITTEN NOTICE OF ANY CHANGE IN MICRON’S ACCOUNTING
POLICIES THAT WOULD MATERIALLY CHANGE THE MANNER OF CALCULATING THE PRICING
HEREUNDER. TO THE EXTENT THAT ANY OF THE TERMS OF THIS SECTION 4.1 CONFLICT WITH
THE TERMS OF THE MTV LEASE AGREEMENT, THE MTV LEASE AGREEMENT SHALL CONTROL,
INCLUDING THE SECTION ENTITLED LIMITATION OF TENANTS CLAIMS.


 


4.2           MANUFACTURING SERVICES LOCATION.  UNLESS OTHERWISE AGREED TO BY
THE JOINT VENTURE COMPANY, ALL MANUFACTURING SERVICES BY MICRON UNDER THIS
AGREEMENT SHALL BE PERFORMED AT THE SITE SPECIFIED IN SCHEDULE 2.1.


 


4.3           SERVICE PROVIDERS.  MICRON SHALL STAFF THE SITE WITH THE QUANTITY
OF SERVICE PROVIDERS REASONABLY NECESSARY FOR MICRON TO PROVIDE THE LEVEL OF
MANUFACTURING SERVICES AGREED TO IN SECTION 2.2, ABOVE.  MICRON SHALL PROVIDE
SERVICES PROVIDERS WITH SUBSTANTIALLY THE SAME LEVEL OF QUALIFICATION AND SKILLS
AS MICRON REQUIRES FOR PERSONNEL PERFORMING SUCH SERVICES FOR ITS WHOLLY-OWNED
FACILITIES. MICRON SHALL PROVIDE SUBSTANTIALLY THE SAME TRAINING FOR SUCH
SERVICE PROVIDERS AS MICRON REQUIRES FOR PERSONNEL PERFORMING SUCH SERVICES AT
ITS WHOLLY-OWNED FACILITIES.  THE PRICES FOR THE SERVICE PROVIDERS ARE INCLUDED
IN THE PRICING SET FORTH ON SCHEDULE 6.5.


 


4.4           MATERIALS.  MICRON SHALL PROCURE ON BEHALF OF THE JOINT VENTURE
COMPANY THE MATERIALS REQUIRED FOR PERFORMANCE OF THE MANUFACTURING SERVICES. 
TO THE EXTENT THAT THE JOINT VENTURE COMPANY

 

4

--------------------------------------------------------------------------------


 


DESIRES TO PROVIDE CERTAIN MATERIALS, THE PARTIES SHALL WORK TOGETHER IN GOOD
FAITH ON THE TIMING AND MANNER FOR PROVIDING SUCH MATERIALS SO THAT IT CAN BE
ACCOMMODATED WITHIN MICRON’S BUSINESS AND MANUFACTURING SYSTEMS.  MICRON SHALL
MANAGE THE USE OF MATERIALS AS NECESSARY TO PROVIDE THE MANUFACTURING SERVICES. 
ALL SUCH MATERIALS ACQUIRED BY MICRON ARE INCLUDED IN THE PRICING SET FORTH ON
SCHEDULE 6.5.


 


4.5           TITLE AND RISK OF LOSS OR DAMAGE TO MATERIALS AND MICRON
EQUIPMENT.


 


(A)             MATERIALS.  [***].


 


(B)             MICRON EQUIPMENT.  [***].


 

ARTICLE 5

 

PLANNING MEETINGS AND FORECASTS;

 

PERFORMANCE REVIEWS AND REPORTS

 

5.1           Planning and Forecasting

 


(A)           STARTING UPON THE EFFECTIVE DATE AND CONTINUING ON A FISCAL
QUARTER BASIS PURSUANT TO A SCHEDULE AGREED BY THE PARTIES, THE JOINT VENTURE
COMPANY WILL PROVIDE MICRON A DEMAND FORECAST SETTING FORTH THE JOINT VENTURE
COMPANY’S PROBED WAFER DEMAND.  THE FORECAST SHALL PROJECT PROBED WAFER DEMAND
FOR THE NEXT [***] ([***]) FISCAL QUARTERS BY DESIGN ID, TECHNOLOGY NODE AND
PROBE LEVEL (“DEMAND FORECAST”).


 


(B)           IN RESPONSE TO THE DEMAND FORECAST, MICRON SHALL FURNISH THE JOINT
VENTURE COMPANY WITH A FISCAL QUARTER WRITTEN FORECAST OF MANUFACTURING SERVICES
REASONABLY NECESSARY TO MEET THE DEMAND FORECAST, ON A SCHEDULE TO BE DETERMINED
BY THE PARTIES.   THIS WRITTEN RESPONSE (THE “MANUFACTURING SERVICES FORECAST”),
WILL INCLUDE:


 

[***].

 

(c)           Based on the Demand Forecast and the Manufacturing Services
Forecast, the Joint Venture Company will prepare a [***] ([***]) Fiscal Quarter
proposed loading plan (“Proposed Loading Plan”), which will be subject to review
by the Manufacturing Committee.  The Joint Venture Company

 

5

--------------------------------------------------------------------------------


 

shall provide Micron with the Proposed Loading Plan at least [***] ([***])
Business Days prior to submission to the Manufacturing Committee.

 

(d)           The Joint Venture Company will submit the Proposed Loading Plan
and other requested information to the Manufacturing Committee for endorsement. 
Once endorsed by the Manufacturing Committee, the Proposed Loading Plan shall
become part of the Manufacturing Plan.  Micron shall use the Manufacturing Plan
as the basis for determining the final quantity of Manufacturing Services that
Micron will provide to the Joint Venture Company pursuant to Section 2.2 above.

 


5.2           PERFORMANCE REVIEW AND MONTHLY REPORT ON PERFORMANCE. MICRON SHALL
MEET WITH THE JOINT VENTURE COMPANY ON A QUARTERLY BASIS TO REVIEW MICRON’S
PERFORMANCE OF MANUFACTURING SERVICES AND TO DETERMINE WHETHER SUCH SERVICES ARE
RESULTING IN THE PRODUCTION OF PROBED WAFERS THAT MEET OR EXCEED THE DESIRED
PERFORMANCE CRITERIA.  MICRON SHALL PROVIDE TO THE JOINT VENTURE COMPANY, ON A
MONTHLY BASIS AS AGREED BY THE PARTIES, A WRITTEN REPORT THAT:


 

(a)           Describes [***];

 

(b)           Describes [***];

 

(c)           Describes [***];

 

(d)           Identifies [***];

 

(e)           Describes [***]; and

 

(f)            Identifies [***].

 


5.3           MONTHLY REVIEW.  IN ADDITION, THE PARTIES SHALL HOLD A MONTHLY
MEETING, ON A SCHEDULE TO BE AGREED BY THE PARTIES, WITH THE PRIMARY PURPOSE OF
[***].


 

ARTICLE 6
ORDER PLACEMENT, PRICING AND INVOICING

 

6.1           Placement of Purchase Orders.  Prior to the commencement of every
Fiscal Quarter or another time period agreed by the Parties, the Joint Venture
Company shall place a non-cancelable blanket purchase order in writing (via
e-mail or facsimile transmission) for Manufacturing Services to be supplied by
Micron in the following Fiscal Quarter as agreed in the Manufacturing Services
Forecast and Manufacturing Plan (each such order, a “Purchase Order”).  The
Joint Venture Company may issue change orders to such Purchase Orders to reflect
approved changes in the Manufacturing Plan, provided

 

6

--------------------------------------------------------------------------------


 

that such changes can be reasonably accommodated within Micron’s performance of
the Manufacturing Services without disrupting the on-going services in a manner
to negatively impact the previously placed Purchase Orders.  The Joint Venture
Company may also request Manufacturing Services relating to special engineering
or hot lots in accordance with Section II of Schedule 6.5.  The terms and
conditions of this Agreement supersede the terms and conditions contained in
either Party’s sales or purchase documentation provided in connection herewith
unless expressly agreed otherwise in a writing signed by each Party.

 

6.2           Shortfall.  Micron shall immediately notify the Joint Venture
Company in writing of any inability to meet a Purchase Order commitment for
Manufacturing Services to be provided to the Joint Venture Company and which may
result in shortfall in achieving the quantity of Probed Wafers set forth in the
approved Manufacturing Plan.

 

6.3           Acceptance of Purchase Order.  Each Purchase Order that
corresponds to the Manufacturing Plan in the manner contemplated by Section 6.1
and, and is otherwise free of errors, shall be deemed accepted by Micron upon
receipt and shall be binding on the Parties, to the extent not inconsistent with
the Manufacturing Plan.

 

6.4           Content of Purchase Orders. Each Purchase Order shall specify the
following information:

 

(a)           Purchase Order number;

 

(b)           Quantity of wafer starts by part number, design id, technology
node and probe level;

 

(c)           Place of delivery of Probe Wafer output produced in the course of
the Manufacturing Services; and

 

(d)           Other terms (if any).

 

6.5           Pricing and Invoicing.   Micron shall invoice the Joint Venture
Company on a monthly basis for the Manufacturing Services provided hereunder in
accordance with the pricing provided in Schedule 6.5. All amounts owed under
this Agreement are stated, calculated and shall be paid in United States
Dollars.  Except as otherwise specified in this Agreement, the Joint Venture
Company shall pay Micron for the amounts due, owing, and duly invoiced under
this Agreement within [***] ([***]) days following delivery of an invoice
therefore to such place as Micron may reasonably direct therein.

 

6.6           Taxes.

 

(a)         General.  All sales, use and other transfer taxes imposed directly
on or solely as a result of the Services and payments therefore provided herein
shall be stated separately on Micron’s invoice, collected from the Joint Venture
Company and shall be remitted by Micron to the appropriate tax authority
(“Recoverable Taxes”), unless the Joint Venture Company provides valid proof of
tax exemption. When property is delivered and/or services are provided or the
benefit of services occurs within jurisdictions in which collection and
remittance of taxes by the Joint Venture Company is required by law, Micron
shall have sole responsibility for payment of said taxes to the appropriate tax
authorities. In the event such taxes are Recoverable Taxes and Micron does not
collect tax from the Joint Venture Company or pay such taxes to the appropriate
Governmental Entity on a timely basis, and is subsequently audited by any tax
authority, liability of the Joint Venture Company will be limited to the tax
assessment for such Recoverable Taxes, with no reimbursement for penalty or
interest charges or other amounts incurred in connection therewith.
Notwithstanding anything herein to the contrary, taxes other than Recoverable
Taxes shall not be reimbursed by the Joint Venture Company, and each Party is
responsible

 

7

--------------------------------------------------------------------------------


 

for its own respective income taxes (including franchise and other taxes based
on net income or a variation thereof), taxes based upon gross revenues or
receipts, and taxes with respect to general overhead, including but not limited
to business and occupation taxes, and such taxes shall not be Recoverable Taxes.

 

(b)         Withholding Taxes.  In the event that the Joint Venture Company is
prohibited by law from making payments to Micron unless the Joint Venture
Company deducts or withholds taxes therefrom and remits such taxes to the local
taxing jurisdiction, then the Joint Venture Company shall duly withhold and
remit such taxes and shall pay to Micron the remaining net amount after the
taxes have been withheld.  Such taxes shall not be Recoverable Taxes and the
Joint Venture Company shall not reimburse Micron for the amount of such taxes
withheld.

 

6.7           Payment to Vendors.  Micron shall be responsible for and shall
hold the Joint Venture Company harmless for any and all payments to Micron’s
contractors or vendors utilized in the performance of Manufacturing Services
under this Agreement.

 

6.8           Shipment.  Micron, in order to ensure timely and complete shipment
of Probed Wafers to the Joint Venture Company, shall arrange for shipping to the
Joint Venture Company’s customer or assembly services provider.  To the extent
that the shipping charges, insurance, taxes, customs charges and any fees and
duties in connection with such shipment are not charged to directly to a Joint
Venture Company account, Micron shall pay such costs and invoice to the Joint
Venture Company in under the appropriate services agreement between the
Parties.  Micron shall mark all shipping containers with necessary lifting,
handling, and shipping information, Purchase Order number, date of shipment, and
the names of the Joint Venture Company and applicable customer, is any.  If no
instructions are given, Micron shall select the most cost effective carrier,
given the time constraints known to Micron.   At the Joint Venture Company’s
request, Micron will provide drop-shipment of Probed Wafers to the Joint Venture
Company’s customers or as otherwise directed by the Joint Venture Company.

 

6.9           Packaging. All shipment packaging of the Probed Wafers produced in
the course of the Manufacturing Services hereunder shall be in conformance with:
(i) the Specifications; (ii) the Joint Venture Company’s reasonable
instructions; (iii) general industry standards to ensure resistance to damage
that may occur during transportation. Marking on the packages shall be made by
Micron in accordance with the Joint Venture Company’s instructions.

 

6.10         Customs Clearance.  Upon the Joint Venture Company’s request,
Micron will promptly provide the Joint Venture Company with a statement of
origin for all Probed Wafers produced in the course of the Manufacturing
Services hereunder and with applicable customs documentation for Probed Wafers
wholly or partially manufactured outside of the country of import.

 

ARTICLE 7

 

PROVISION OF MANUFACTURING SERVICES; 
SECONDARY SILICON

 


7.1           PERFORMANCE CRITERIA.  MICRON WILL WORK WITH THE JOINT VENTURE
COMPANY IN GOOD FAITH TO IMPROVE MANUFACTURING PERFORMANCE CRITERIA AND TO
MINIMIZE PRICE.


 


7.2           SECONDARY SILICON.    ANY SECONDARY SILICON SEGREGATED AS A RESULT
OF THE MANUFACTURING SERVICES SHALL BE PROVIDED BY MICRON TO THE JOINT VENTURE
COMPANY, WHICH SHALL PROVIDE THE SECONDARY SILICON TO ITS CUSTOMERS IN
ACCORDANCE WITH THE SHARING INTERESTS AT THE TIME.  ALL SECONDARY

 

8

--------------------------------------------------------------------------------


 


SILICON PROVIDED HEREUNDER IS PROVIDED “AS IS,” “WHERE IS” WITH ALL FAULTS AND
DEFECTS BASIS WITHOUT WARRANTY OF ANY KIND.


 

ARTICLE 8

 

VISITATIONS AND AUDITS

 

8.1           Visits.  Micron will support the Joint Venture Company’s and its
customers’ reasonable requests for visits to the facility where Micron performs
the Manufacturing Services hereunder for the purpose of reviewing Micron’s
performance of the Manufacturing Services, including requests for further
information and assistance in troubleshooting performance issues. Such requests
shall be reasonably granted by Micron so long as such visits and meetings do not
unduly interfere with Micron’s performance of the Manufacturing Services and
other operations.

 

8.2           Performance Audit.  The Joint Venture Company’s and its customers’
representatives upon reasonable advance notice,  shall have the right to observe
Micron’s performance of Manufacturing Services at the Site during normal working
hours as agreed by the Parties for the purposes of monitoring and auditing
Micron’s performance of the Manufacturing Services and compliance with any
requirements set forth in this Agreement.  Upon completion of the audit, Micron
and the Joint Venture Company shall work in good faith to agree to an audit
closure plan, which will be documented in the audit report issued by the Joint
Venture Company.  The Joint Venture Company may provide such audit report to its
customers, subject to any confidentiality requirements.

 

8.3           Financial Audit.  The Joint Venture Company reserves the right to
have Micron’s books and records related to the pricing of Probed Wafers
hereunder inspected and audited not more than [***] during any Fiscal Year to
ensure compliance with Schedules 6.5 of this Agreement in regards to Pricing of
Manufacturing Services.  Such audit will be performed by an independent third
party auditor acceptable to both Parties at the Joint Venture Company’s
expense.  The Joint Venture Company shall provide [***] ([***]) days advance
written notice to Micron of its desire to initiate an audit and the audit shall
be scheduled so that it does not adversely impact or interrupt Micron’s business
operations. If the audit reveals any material discrepancies, Micron or the Joint
Venture Company shall reimburse the other, as applicable, for any material
discrepancies within [***] ([***]) days after completion of the audit.  The
results of such audit shall be kept confidential by the auditor and only the
discrepancies shall be reported to the Parties and the Joint Venture Company’s
customers, and be limited to discrepancies identified by the audit. 
Notwithstanding the foregoing, any auditor reports shall not disclose any Micron
pricing or terms of purchase for any purchases of materials or equipment
hereunder to the Joint Venture Company’s customers other than Micron, absent
written agreement from the customers’ respective legal counsel.  If any audit
reveals a material discrepancy, the Joint Venture Company may increase the
frequency of such audits to quarterly for the subsequent [***] ([***]) month
period.

 

8.4           Subcontractor; Vendor Visits.  Upon the Joint Venture Company’s
reasonable written request, Micron shall take reasonable commercial efforts to
request that its subcontractors or vendors, if any, utilized in the performance
of the Manufacturing Services hereunder allow a Joint Venture Company or
customer representative to visit the vendor or subcontractors’ site.

 

9

--------------------------------------------------------------------------------


 

ARTICLE 9

 

WARRANTY; DISCLAIMER; LIMIT OF LIABILITY

 


9.1           MANUFACTURING SERVICES WARRANTY.  MICRON WARRANTS THAT IT WILL
PERFORM THE MANUFACTURING SERVICES IN A COMPETENT AND WORKMANLIKE MANNER, AND IN
NO CASE WITH LESS THAN REASONABLE CARE AND THAT PROBED WAFERS WILL BE PROCESSED
IN ACCORDANCE WITH THE PROCESS SPECIFICATION (THE “STANDARD OF CARE”).  FOR THE
AVOIDANCE OF DOUBT, MICRON MAKES NO REPRESENTATION OR WARRANTY THAT
MANUFACTURING SERVICES PROVIDED HEREUNDER SHALL RESULT IN (I) PROBED WAFERS THAT
MEET A STATED PERFORMANCE LEVEL OR QUALITY UNDER THE PRODUCT SPECIFICATION OR
ANY APPLICABLE PERFORMANCE CRITERIA, OR (II) THAT THE LEVEL OF MANUFACTURING
SERVICES SUPPLIED BY MICRON WILL RESULT IN THE NUMBER OF PROBED WAFERS STATED IN
THE MANUFACTURING PLAN.


 


9.2           WARRANTY CLAIMS.  [***].


 

9.3           Inspections.  The Joint Venture Company may, upon reasonable
advance written notice, request samples of WIP upon which Micron is performing
Manufacturing Services for purposes of determining whether the Manufacturing
Services meet or exceed the Performance Criteria and are performed in accordance
with Process Specification, provided that the provision of such samples shall
not materially impact Micron’s performance of the Manufacturing Services or its
ability to meet delivery requirements under any accepted Purchase Order.  Any
samples provided hereunder shall be: (i) limited in quantity to the amount
reasonably necessary for the purposes hereunder and (ii) included in the
pricing.  Micron shall provide reasonable assistance for the safety and
convenience of the Joint Venture Company in obtaining the samples in such manner
as shall not unreasonably hinder or delay Micron’s performance.

 


9.4             HAZARDOUS MATERIALS.


 

(a)           If the Manufacturing Services performed hereunder include
Hazardous Materials as determined in accordance with applicable law, Micron
represents and warrants that Micron and Micron’s employees, agents, and
subcontractors, if any, performing Manufacturing Services involving such
materials shall be trained in accordance with applicable law regarding the
nature of and hazards associated with the handling, transportation, and use of
such Hazardous Materials, as applicable to Micron.

 

(b)           To the extent required by applicable law, Micron shall provide the
Joint Venture Company with Material Safety Data Sheets (MSDS) either prior to or
accompanying any delivery of Probed Wafers to the Joint Venture Company.

 


9.5             DISCLAIMER. [***].

 

10

--------------------------------------------------------------------------------


 


ARTICLE 10


 

CONFIDENTIALITY; OWNERSHIP

 


10.1         PROTECTION AND USE OF CONFIDENTIAL INFORMATION.  ALL INFORMATION
PROVIDED, DISCLOSED OR OBTAINED IN CONNECTION WITH THIS AGREEMENT OR THE
PERFORMANCE OF ANY OF THE PARTIES’ ACTIVITIES UNDER THIS AGREEMENT SHALL BE
SUBJECT TO ALL APPLICABLE PROVISIONS OF THE CONFIDENTIALITY AGREEMENT. 
FURTHERMORE, THE TERMS AND CONDITIONS OF THIS AGREEMENT SHALL BE CONSIDERED
“CONFIDENTIAL INFORMATION” UNDER THE CONFIDENTIALITY AGREEMENT FOR WHICH EACH
PARTY IS CONSIDERED A “RECEIVING PARTY” UNDER SUCH AGREEMENT.  TO THE EXTENT
THERE IS A CONFLICT BETWEEN THIS AGREEMENT AND THE CONFIDENTIALITY AGREEMENT,
THE TERMS OF THIS AGREEMENT SHALL CONTROL.


 


10.2         INTELLECTUAL PROPERTY OWNERSHIP.  OWNERSHIP OF ANY INTELLECTUAL
PROPERTY DEVELOPED BY THE JOINT VENTURE COMPANY WILL BE GOVERNED BY EITHER THE
TECHNOLOGY LICENSE AGREEMENT OR PRODUCT DESIGNS DEVELOPMENT AGREEMENT, AS THE
CASE MAY BE.


 


ARTICLE 11


 

INDEMNIFICATION

 

11.1         Mutual General Indemnity.  [***].

 

11

--------------------------------------------------------------------------------


 


11.2         INDEMNIFICATION PROCEDURES.


 


(A)           PROMPTLY AFTER THE RECEIPT BY ANY INDEMNIFIED PARTY OF A NOTICE OF
ANY THIRD PARTY CLAIM THAT AN INDEMNIFIED PARTY SEEKS TO BE INDEMNIFIED UNDER
THIS AGREEMENT, SUCH INDEMNIFIED PARTY SHALL GIVE WRITTEN NOTICE OF SUCH THIRD
PARTY CLAIM TO THE INDEMNIFYING PARTY, STATING IN REASONABLE DETAIL THE NATURE
AND BASIS OF EACH ALLEGATION MADE IN THE THIRD PARTY CLAIM AND THE AMOUNT OF
POTENTIAL INDEMNIFIED LOSSES WITH RESPECT TO EACH ALLEGATION, TO THE EXTENT
KNOWN, ALONG WITH COPIES OF THE RELEVANT DOCUMENTS RECEIVED BY THE INDEMNIFIED
PARTY EVIDENCING THE THIRD PARTY CLAIM AND THE BASIS FOR INDEMNIFICATION
SOUGHT.  FAILURE OF THE INDEMNIFIED PARTY TO GIVE SUCH NOTICE SHALL NOT RELIEVE
THE INDEMNIFYING PARTY FROM LIABILITY ON ACCOUNT OF THIS INDEMNIFICATION, EXCEPT
IF AND ONLY TO THE EXTENT THAT THE INDEMNIFYING PARTY IS ACTUALLY PREJUDICED BY
SUCH FAILURE OR DELAY.  THEREAFTER, THE INDEMNIFIED PARTY SHALL DELIVER TO THE
INDEMNIFYING PARTY, PROMPTLY AFTER THE INDEMNIFIED PARTY’S RECEIPT THEREOF,
COPIES OF ALL NOTICES AND DOCUMENTS (INCLUDING COURT PAPERS) RECEIVED BY THE
INDEMNIFIED PARTY RELATING TO THE THIRD PARTY CLAIM.  THE INDEMNIFYING PARTY
SHALL HAVE THE RIGHT TO ASSUME THE DEFENSE OF THE INDEMNIFIED PARTY WITH RESPECT
TO SUCH THIRD PARTY CLAIM UPON WRITTEN NOTICE TO THE INDEMNIFIED PARTY DELIVERED
WITHIN [***] ([***]) DAYS AFTER RECEIPT OF THE PARTICULAR NOTICE FROM THE
INDEMNIFIED PARTY.  SO LONG AS THE INDEMNIFYING PARTY HAS ASSUMED THE DEFENSE OF
THE THIRD PARTY CLAIM IN ACCORDANCE HEREWITH AND NOTIFIED THE INDEMNIFIED PARTY
IN WRITING THEREOF, (I) THE INDEMNIFIED PARTY MAY RETAIN SEPARATE CO-COUNSEL AT
ITS SOLE COST AND EXPENSE AND PARTICIPATE IN THE DEFENSE OF THE THIRD PARTY
CLAIM, IT BEING UNDERSTOOD THAT THE INDEMNIFYING PARTY SHALL PAY ALL REASONABLE
COSTS AND EXPENSES OF COUNSEL FOR THE INDEMNIFIED PARTY AFTER SUCH TIME AS THE
INDEMNIFIED PARTY HAS NOTIFIED THE INDEMNIFYING PARTY OF SUCH THIRD PARTY CLAIM
AND PRIOR TO SUCH TIME AS THE INDEMNIFYING PARTY HAS NOTIFIED THE INDEMNIFIED
PARTY THAT IT HAS ASSUMED THE DEFENSE OF SUCH THIRD PARTY CLAIM, (II) THE
INDEMNIFIED PARTY SHALL NOT FILE ANY PAPERS OR, OTHER THAN IN CONNECTION WITH A
SETTLEMENT OF THE THIRD PARTY CLAIM, CONSENT TO THE ENTRY OF ANY JUDGMENT
WITHOUT THE PRIOR WRITTEN CONSENT OF THE INDEMNIFYING PARTY (NOT TO BE
UNREASONABLY WITHHELD, CONDITIONED OR DELAYED) AND (III) THE INDEMNIFYING PARTY
WILL NOT CONSENT TO THE ENTRY OF ANY JUDGMENT OR ENTER INTO ANY SETTLEMENT WITH
RESPECT TO THE THIRD PARTY CLAIM (OTHER THAN A JUDGMENT OR SETTLEMENT THAT IS
SOLELY FOR MONEY DAMAGES AND IS ACCOMPANIED BY A RELEASE OF ALL INDEMNIFIABLE
CLAIMS AGAINST THE INDEMNIFIED PARTY) WITHOUT THE PRIOR WRITTEN CONSENT OF THE
INDEMNIFIED PARTY (NOT TO BE UNREASONABLY WITHHELD, CONDITIONED OR DELAYED). 
WHETHER OR NOT THE INDEMNIFYING PARTY SHALL HAVE ASSUMED THE DEFENSE OF THE
INDEMNIFIED PARTY FOR A THIRD PARTY CLAIM, SUCH INDEMNIFYING PARTY SHALL NOT BE
OBLIGATED TO INDEMNIFY AND HOLD HARMLESS THE INDEMNIFIED PARTY HEREUNDER FOR ANY
CONSENT TO THE ENTRY OF JUDGMENT OR SETTLEMENT ENTERED INTO WITH RESPECT TO SUCH
THIRD PARTY CLAIM WITHOUT THE INDEMNIFYING PARTY’S PRIOR WRITTEN CONSENT, WHICH
CONSENT SHALL NOT BE UNREASONABLY WITHHELD, CONDITIONED OR DELAYED.


 


(B)           EQUITABLE REMEDIES.  IN THE CASE OF ANY THIRD PARTY CLAIM WHERE
THE INDEMNIFYING PARTY REASONABLY BELIEVES THAT IT WOULD BE APPROPRIATE TO
SETTLE SUCH THIRD PARTY CLAIM USING EQUITABLE REMEDIES (I.E., REMEDIES INVOLVING
THE FUTURE ACTIVITY AND CONDUCT OF THE JOINT VENTURE COMPANY), THE INDEMNIFYING
PARTY AND THE INDEMNIFIED PARTY SHALL WORK TOGETHER IN GOOD FAITH TO AGREE TO A
SETTLEMENT; PROVIDED, HOWEVER, THAT NO PARTY SHALL BE UNDER ANY OBLIGATION TO
AGREE TO ANY SUCH SETTLEMENT.


 


(C)           TREATMENT OF INDEMNIFICATION PAYMENTS; INSURANCE RECOVERIES.  ANY
INDEMNITY PAYMENT UNDER THIS AGREEMENT SHALL BE DECREASED BY ANY AMOUNTS
ACTUALLY RECOVERED BY THE INDEMNIFIED PARTY UNDER THIRD PARTY INSURANCE POLICIES
WITH RESPECT TO SUCH INDEMNIFIED LOSSES (NET OF ANY PREMIUMS PAID BY SUCH
INDEMNIFIED PARTY UNDER THE RELEVANT INSURANCE POLICY), EACH PARTY AGREEING
(I) TO USE ALL REASONABLE EFFORTS TO RECOVER ALL AVAILABLE INSURANCE PROCEEDS
AND (II) TO THE EXTENT THAT ANY INDEMNITY PAYMENT UNDER THIS AGREEMENT HAS BEEN
PAID BY THE INDEMNIFYING PARTY TO THE INDEMNIFIED PARTY PRIOR TO

 

12

--------------------------------------------------------------------------------


 

the recovery by the Indemnified Party of such insurance proceeds, the amount of
such insurance proceeds actually recovered by the Indemnified Party shall be
promptly paid to the Indemnifying Party.

 


(D)           CERTAIN ADDITIONAL PROCEDURES.  THE INDEMNIFIED PARTY SHALL
COOPERATE AND ASSIST THE INDEMNIFYING PARTY IN DETERMINING THE VALIDITY OF ANY
THIRD PARTY CLAIM FOR INDEMNITY BY THE INDEMNIFIED PARTY AND IN OTHERWISE
RESOLVING SUCH MATTERS.  THE INDEMNIFIED PARTY SHALL COOPERATE IN THE DEFENSE BY
THE INDEMNIFYING PARTY OF EACH THIRD PARTY CLAIM (AND THE INDEMNIFIED PARTY AND
THE INDEMNIFYING PARTY AGREE WITH RESPECT TO ALL SUCH THIRD PARTY CLAIM THAT A
COMMON INTEREST PRIVILEGE AGREEMENT EXISTS BETWEEN THEM), INCLUDING,
(I) PERMITTING THE INDEMNIFYING PARTY TO DISCUSS THE THIRD PARTY CLAIM WITH SUCH
OFFICERS, EMPLOYEES, CONSULTANTS AND REPRESENTATIVES OF THE INDEMNIFIED PARTY AS
THE INDEMNIFYING PARTY REASONABLY REQUESTS, (II)  PROVIDING TO THE INDEMNIFYING
PARTY COPIES OF DOCUMENTS AND SAMPLES OF PRODUCTS AS THE INDEMNIFYING PARTY
REASONABLY REQUESTS IN CONNECTION WITH DEFENDING SUCH THIRD PARTY CLAIM, (III) 
PRESERVING ALL PROPERTIES, BOOKS, RECORDS, PAPERS, DOCUMENTS, PLANS, DRAWINGS,
ELECTRONIC MAIL AND DATABASES OF THE JOINT VENTURE COMPANY AND RELATING TO
MATTERS PERTINENT TO THE CONDUCT OF THE JOINT VENTURE COMPANY UNDER THE
INDEMNIFIED PARTY’S CUSTODY OR CONTROL IN ACCORDANCE WITH SUCH PARTY’S CORPORATE
DOCUMENTS RETENTION POLICIES, OR LONGER TO THE EXTENT REASONABLY REQUESTED BY
THE INDEMNIFYING PARTY, (IV) NOTIFYING THE INDEMNIFYING PARTY PROMPTLY OF
RECEIPT BY THE INDEMNIFIED PARTY OF ANY SUBPOENA OR OTHER THIRD PARTY REQUEST
FOR DOCUMENTS OR INTERVIEWS AND TESTIMONY, (V) PROVIDING TO THE INDEMNIFYING
PARTY COPIES OF ANY DOCUMENTS PRODUCED BY THE INDEMNIFIED PARTY IN RESPONSE TO
OR COMPLIANCE WITH ANY SUBPOENA OR OTHER THIRD PARTY REQUEST FOR DOCUMENTS; AND
(VI) EXCEPT TO THE EXTENT INCONSISTENT WITH THE INDEMNIFIED PARTY’S OBLIGATIONS
UNDER APPLICABLE LAW AND EXCEPT TO THE EXTENT THAT TO DO SO WOULD SUBJECT THE
INDEMNIFIED PARTY OR ITS EMPLOYEES, AGENTS OR REPRESENTATIVES TO CRIMINAL OR
CIVIL SANCTIONS, UNLESS ORDERED BY A COURT TO DO OTHERWISE,  NOT PRODUCING
DOCUMENTS TO A THIRD PARTY UNTIL THE INDEMNIFYING PARTY HAS BEEN PROVIDED A
REASONABLE OPPORTUNITY TO REVIEW, COPY AND ASSERT PRIVILEGES COVERING SUCH
DOCUMENTS.


 

ARTICLE 12

 

LIMITATION OF LIABILITY

 


12.1         DAMAGES LIMITATION.  [***].


 


12.2         [***].


 


12.3         DAMAGES CAP.  [***].

 

13

--------------------------------------------------------------------------------


 


12.4         EXCLUSIONS AND MITIGATION.  SECTIONS 12.1 AND 12.3 WILL NOT APPLY
TO EITHER PARTY’S BREACH OF ARTICLE 10 OR ANY CLAIM THAT SHOULD BE BROUGHT UNDER
THE [***].  SECTION 12.3 WILL NOT APPLY TO THE JOINT VENTURE COMPANY’S PAYMENT
OBLIGATIONS FOR MANUFACTURING SERVICE HEREUNDER.  EACH PARTY SHALL HAVE A DUTY
TO USE COMMERCIALLY REASONABLE EFFORTS TO MITIGATE DAMAGES FOR WHICH THE OTHER
PARTY IS RESPONSIBLE.


 

12.5         Losses.  Except as provided under Section 11.1, the Joint Venture
Company and Micron each shall be responsible for Losses to their respective
tangible personal or real property (whether owned or leased), and each Party
agrees to look only to their own insurance arrangements with respect to such
damages.  The Joint Venture Company and Micron waive all rights to recover
against each other, including each Party’s insurers’ subrogation rights, if any,
for any loss or damage to their respective tangible personal property or real
property (whether owned or leased) from any cause covered by insurance
maintained by each of them, including their respective deductibles or
self-insured retentions.  In the event of a loss hereunder involving a property,
transit or crime event or occurrence that: (i) is insured under Micron’s
insurance policies; (ii) a single insurance deductible applies; and (iii) the
loss event or occurrence affects the insured ownership or insured legal
interests of both Parties, then the Parties shall share the cost of the
deductible in proportion to each Party’s insured ownership or legal interests in
relative proportion to the total insured ownership or legal interests of the
Parties.

 


ARTICLE 13


 

TERM AND TERMINATION; REMEDIES

 

13.1         Term. The term of this Agreement commences on the Effective Date
and continues in effect until the earlier of: (i) a period of ten (10) years
from the Effective Date; [***].

 

13.2         Termination for Cause.  Micron may terminate this Agreement for
cause if the Joint Venture Company fails to make a payment which is due and
payable under the terms of this Agreement and the Joint Venture Company fails to
cure the same within one hundred eighty (180) days after receipt of written
notice from the Micron, unless such failure to pay was in response to Micron’s
material breach.  The Joint Venture Company may terminate this Agreement for
cause as agreed in Section 13.4(c).

 

14

--------------------------------------------------------------------------------


 

13.3         Survival.  Termination of this Agreement shall not affect any of
the Parties’ respective rights accrued or obligations owed before termination
including any rights or obligations of the Parties in respect of any accepted
Purchase Orders existing at the time of termination.  In addition, the following
shall survive termination of this Agreement for any reason:  Sections 2.7, 3.3,
4.5, 6.7 and 13.3 and ARTICLE 1, 9, 10, 12 and 14.

 


13.4         FAILURE TO ADEQUATELY PERFORM SERVICES.  [***].


 


ARTICLE 14


 

MISCELLANEOUS

 


14.1         FORCE MAJEURE EVENTS.  THE PARTIES SHALL BE EXCUSED FROM ANY
FAILURE TO PERFORM ANY OBLIGATION HEREUNDER TO THE EXTENT SUCH FAILURE IS CAUSED
BY A FORCE MAJEURE EVENT.  A FORCE MAJEURE EVENT SHALL OPERATE TO EXCUSE A
FAILURE TO PERFORM AN OBLIGATION HEREUNDER ONLY FOR THE PERIOD OF TIME DURING
WHICH THE FORCE MAJEURE EVENT RENDERS PERFORMANCE IMPOSSIBLE OR INFEASIBLE AND
ONLY IF THE PARTY ASSERTING FORCE MAJEURE AS AN EXCUSE FOR ITS FAILURE TO
PERFORM HAS PROVIDED WRITTEN NOTICE TO THE OTHER PARTY SPECIFYING THE OBLIGATION
TO BE EXCUSED AND DESCRIBING THE EVENTS OR CONDITIONS CONSTITUTING THE FORCE
MAJEURE EVENT.  AS USED HEREIN, “FORCE MAJEURE EVENT” MEANS THE OCCURRENCE OF AN
EVENT OR CIRCUMSTANCE BEYOND THE REASONABLE CONTROL OF THE PARTY FAILING TO
PERFORM, INCLUDING, WITHOUT LIMITATION, (A) EXPLOSIONS, FIRES, FLOOD,
EARTHQUAKES, CATASTROPHIC WEATHER CONDITIONS, OR OTHER ELEMENTS OF NATURE OR
ACTS OF GOD; (B) ACTS OF WAR (DECLARED OR UNDECLARED), ACTS OF TERRORISM,
INSURRECTION, RIOTS, CIVIL DISORDERS, REBELLION OR SABOTAGE; (C) ACTS OF
FEDERAL, STATE, LOCAL OR FOREIGN GOVERNMENTAL AUTHORITIES OR COURTS; (D) LABOR
DISPUTES, LOCKOUTS, STRIKES OR OTHER INDUSTRIAL ACTION, WHETHER DIRECT OR
INDIRECT AND WHETHER LAWFUL OR UNLAWFUL; (E) FAILURES OR FLUCTUATIONS IN
ELECTRICAL POWER OR TELECOMMUNICATIONS SERVICE OR EQUIPMENT; AND (F) DELAYS
CAUSED BY THE OTHER PARTY’S NONPERFORMANCE HEREUNDER.


 


14.2         [***].

 

15

--------------------------------------------------------------------------------


 


14.3         ASSIGNMENT.  EXCEPT AS OTHERWISE PROVIDED IN THE JOINT VENTURE
DOCUMENT, NEITHER THIS AGREEMENT NOR ANY RIGHT OR OBLIGATION HEREUNDER MAY BE
ASSIGNED OR DELEGATED BY EITHER PARTY IN WHOLE OR IN PART TO ANY OTHER PERSON,
OTHER THAN A WHOLLY-OWNED SUBSIDIARY OF SUCH PARTY, WITHOUT THE PRIOR WRITTEN
CONSENT OF THE NON-ASSIGNING PARTY.  ANY PURPORTED ASSIGNMENT IN VIOLATION OF
THE PROVISIONS OF THIS SECTION SHALL BE NULL AND VOID AND HAVE NO EFFECT.  THIS
AGREEMENT SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF THE SUCCESSORS AND
ASSIGNS OF EACH PARTY HERETO.


 


14.4         COMPLIANCE WITH LAWS AND REGULATIONS.  EACH OF THE PARTIES SHALL
COMPLY WITH, AND SHALL USE REASONABLE EFFORTS TO REQUIRE THAT ITS RESPECTIVE
SUBCONTRACTORS COMPLY WITH, APPLICABLE LAWS RELATING TO THE MANUFACTURING
SERVICES.


 


14.5         ON-SITE VISITATIONS.  EACH PARTY AND ITS EMPLOYEES, CONTRACTORS OR
OTHER REPRESENTATIVES SHALL OBSERVE AND BE SUBJECT TO ALL SAFETY, SECURITY AND
OTHER POLICIES AND REGULATIONS REGARDING VISITORS AND CONTRACTORS WHILE ON SITE
AT A FACILITY OF THE OTHER PARTY OR ITS AFFILIATE.  A PARTY’S EMPLOYEES,
CONTRACTORS OR OTHER REPRESENTATIVES WHO ACCESS ANY FACILITY OF THE OTHER PARTY
OR ITS AFFILIATE SHALL NOT INTERFERE WITH, AND EXCEPT AS OTHERWISE AGREED BY THE
PARTIES, SHALL NOT PARTICIPATE IN,  THE BUSINESS OR OPERATIONS OF THE FACILITY
ACCESSED.


 


14.6         NOTICE.  ALL NOTICES AND OTHER COMMUNICATIONS HEREUNDER SHALL BE IN
WRITING AND SHALL BE DEEMED GIVEN UPON (E) TRANSMITTER’S CONFIRMATION OF A
RECEIPT OF A FACSIMILE TRANSMISSION, (F) CONFIRMED DELIVERY BY A STANDARD
OVERNIGHT CARRIER OR WHEN DELIVERED BY HAND, (G) THE EXPIRATION OF FIVE
(5) BUSINESS DAYS AFTER THE DAY WHEN MAILED IN THE UNITED STATES BY CERTIFIED OR
REGISTERED MAIL, POSTAGE PREPAID, OR (H) DELIVERY IN PERSON, ADDRESSED AT THE
FOLLOWING ADDRESSES (OR AT SUCH OTHER ADDRESS FOR A PARTY AS SHALL BE SPECIFIED
BY LIKE NOTICE):


 

In the case of IM Flash Technologies, LLC:

 

IM Flash Technologies, LLC.

1550 East 3400 North

Lehi, Utah  84043

Attention:  David A. Baglee; Rodney Morgan

Facsimile Number:  (801) 767-5370

 

With a mandatory copy to:

 

Intel Corporation

2200 Mission College Blvd.

Mail-Stop SC4-203

Santa Clara, California 95054

Attention:  General Counsel

Facsimile Number:  (408) 653-8050

 

16

--------------------------------------------------------------------------------


 

In the case of Micron:

 

Micron Technology, Inc.

8000 S. Federal Way

Boise, Idaho  83707-0006

Attention:  General Counsel

Facsimile Number:  (208) 368-4540.

 

Either Party may change its address for notices upon giving ten (10) days
written notice of such change to the other Party in the manner provided above.

 


14.7         WAIVER.  THE FAILURE AT ANY TIME OF A PARTY TO REQUIRE PERFORMANCE
BY THE OTHER PARTY OF ANY RESPONSIBILITY OR OBLIGATION REQUIRED BY THIS
AGREEMENT SHALL IN NO WAY AFFECT A PARTY’S RIGHT TO REQUIRE SUCH PERFORMANCE AT
ANY TIME THEREAFTER, NOR SHALL THE WAIVER BY A PARTY OF A BREACH OF ANY
PROVISION OF THIS AGREEMENT BY THE OTHER PARTY CONSTITUTE A WAIVER OF ANY OTHER
BREACH OF THE SAME OR ANY OTHER PROVISION NOR CONSTITUTE A WAIVER OF THE
RESPONSIBILITY OR OBLIGATION ITSELF.


 


14.8         SEVERABILITY.  SHOULD ANY PROVISION OF THIS AGREEMENT BE DEEMED IN
CONTRADICTION WITH THE LAWS OF ANY JURISDICTION IN WHICH IT IS TO BE PERFORMED
OR UNENFORCEABLE FOR ANY REASON, SUCH PROVISION SHALL BE DEEMED NULL AND VOID,
BUT THIS AGREEMENT SHALL REMAIN IN FULL FORCE IN ALL OTHER RESPECTS.  SHOULD ANY
PROVISION OF THIS AGREEMENT BE OR BECOME INEFFECTIVE BECAUSE OF CHANGES IN
APPLICABLE LAWS OR INTERPRETATIONS THEREOF, OR SHOULD THIS AGREEMENT FAIL TO
INCLUDE A PROVISION THAT IS REQUIRED AS A MATTER OF LAW, THE VALIDITY OF THE
OTHER PROVISIONS OF THIS AGREEMENT SHALL NOT BE AFFECTED THEREBY.  IF SUCH
CIRCUMSTANCES ARISE, THE PARTIES HERETO SHALL NEGOTIATE IN GOOD FAITH
APPROPRIATE MODIFICATIONS TO THIS AGREEMENT TO REFLECT THOSE CHANGES THAT ARE
REQUIRED BY APPLICABLE LAW.


 


14.9         THIRD PARTY RIGHTS.  NOTHING IN THIS AGREEMENT, WHETHER EXPRESS OR
IMPLIED, IS INTENDED OR SHALL BE CONSTRUED TO CONFER, DIRECTLY OR INDIRECTLY,
UPON OR GIVE TO ANY PERSON, OTHER THAN THE PARTIES HERETO, ANY LEGAL OR
EQUITABLE RIGHT, REMEDY OR CLAIM UNDER OR IN RESPECT OF THIS AGREEMENT OR ANY
COVENANT, CONDITION OR OTHER PROVISION CONTAINED HEREIN.


 


14.10       AMENDMENT.  THIS AGREEMENT MAY NOT BE MODIFIED OR AMENDED EXCEPT BY
A WRITTEN INSTRUMENT EXECUTED BY OR ON BEHALF OF EACH OF THE PARTIES TO THIS
AGREEMENT.


 


14.11       ENTIRE AGREEMENT.  THIS AGREEMENT AND THE APPLICABLE PROVISIONS OF
THE CONFIDENTIALITY AGREEMENT, WHICH ARE INCORPORATED HEREIN AND MADE A PART
HEREOF, TOGETHER WITH THE EXHIBITS AND SCHEDULES HERETO AND THE AGREEMENTS AND
INSTRUMENTS EXPRESSLY PROVIDED FOR HEREIN, CONSTITUTE THE ENTIRE AGREEMENT OF
THE PARTIES HERETO WITH RESPECT TO THE SUBJECT MATTER HEREOF AND SUPERSEDE ALL
PRIOR AGREEMENTS AND UNDERSTANDINGS, ORAL AND WRITTEN, BETWEEN THE PARTIES
HERETO WITH RESPECT TO THE SUBJECT MATTER HEREOF.


 


14.12       CHOICE OF LAW.  [***].


 


14.13       JURISDICTION; VENUE.  [***].

 

17

--------------------------------------------------------------------------------


 


14.14       HEADINGS.  THE HEADINGS OF THE ARTICLES AND SECTIONS IN THIS
AGREEMENT ARE PROVIDED FOR CONVENIENCE OF REFERENCE ONLY AND SHALL NOT BE DEEMED
TO CONSTITUTE A PART HEREOF.


 


14.15       COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN SEVERAL
COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED AN ORIGINAL, BUT ALL OF WHICH
TOGETHER SHALL CONSTITUTE ONE AND THE SAME INSTRUMENT.


 

Signature page follows

 

18

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been duly executed by and on behalf of
the Parties hereto as of the Effective Date.

 

 

MICRON TECHNOLOGY, INC.

IM FLASH TECHNOLOGIES, LLC

 

 

By:

/s/ STEVEN R. APPLETON

 

By:

/s/ DAVID A. BAGLEE

 

Name: Steven R. Appleton

Name: David A. Baglee

Title: Chief Executive Officer and President

Title: Authorized Officer

 

 

 

By:

/s/ RODNEY MORGAN

 

 

Name: Rodney Morgan

 

Title: Authorized Officer

 

THIS IS THE SIGNATURE PAGE FOR THE MANUFACTURING SERVICES AGREEMENT ENTERED INTO
BY AND BETWEEN MICRON TECHNOLOGY, INC. AND IM FLASH TECHNOLOGIES, LLC

 

19

--------------------------------------------------------------------------------


 

EXHIBIT A

COMMON DEFINITIONS

 

“Affiliate” means, with respect to any specified Person, a Person that directly
or indirectly, including through one or more intermediaries, controls, or is
controlled by, or is under common control with, the Person specified.

 

“Agreement” shall have the meaning set forth in the preamble to this Agreement.

 

“Applicable Law” means any applicable laws, statutes, rules, regulations,
ordinances, orders, codes, arbitration awards, judgments, decrees or other legal
requirements of any Governmental Entity.

 

“Approved Business Plan” shall have the meaning set forth in the Definitions of
the LLC Operating Agreement.

 

“Business Continuity Plan” means a plan to recover the production process in the
event of a natural disaster or any other event that disrupts the production
process.

 

“Business Day” means a day that is not a Saturday, Sunday or other day on which
commercial banking institutions in the State of New York are authorized or
required by Applicable Law to be closed.

 

“Confidentiality Agreement” means that Mutual Confidentiality Agreement by and
among the Joint Venture Company, Intel and Micron dated as of the Effective
Date.

 

“Confidential Information” shall have the meaning set forth in Section 10.1
hereof.

 

“Cycle-Time” means the time required to process a unit through a portion of the
production process (e.g., FAB, assembly, or final test) or through the
production process as a whole.

 

“Demand Forecast” shall have the meaning set forth in Section 5.1(a).

 

“Effective Date” shall have the meaning set forth in the preamble to this
Agreement.

 

“Fiscal Quarter” means any of the four financial accounting quarters within
Micron’s Fiscal Year.

 

“Fiscal Month” means any of the twelve financial accounting months within
Micron’s Fiscal Year.

 

“Fiscal Year” means the fiscal year of Micron for financial accounting purposes

 

“Flash Memory Integrated Circuit” shall have the meaning set forth in the LLC
Operating Agreement.

 

“Force Majeure Event” shall have the meaning set forth in Section 14.1, hereof.

 

“GAAP” means United States generally accepted accounting principles as in effect
from time to time.

 

20

--------------------------------------------------------------------------------


 

“Governmental Entity” means any governmental authority or entity, including any
agency, board, bureau, commission, court, department, subdivision or
instrumentality thereof, or any arbitrator or arbitration panel.

 

“Hazardous Materials” means dangerous goods, chemicals, contaminants,
substances, pollutants or any other materials that are defined as hazardous by
relevant local, state, national, or international law, regulations and
standards.

 

“Indemnified Party” shall mean any of the following to the extent entitled to
seek indemnification under this Agreement: Intel, Micron, the Joint Venture
Company, and their respective Affiliates, officers, directors, employees,
agents, assigns and successors.

 

“Indemnified Losses” shall mean all direct, out-of-pocket liabilities, damages,
losses, costs and expenses of any nature incurred by an Indemnified Party,
including reasonable attorneys’ fees and consultants’ fees, and all damages,
fines, penalties and judgments awarded or entered against an Indemnified Party,
but specifically excluding any special, consequential or other types of indirect
damages.

 

“Indemnifying Party” shall mean the Party owing a duty of indemnification to
another Party with respect to a particular Third Party Claim.

 

“Intel” means Intel Corporation, a Delaware corporation.

 

“Initial Business Plan” shall have the meaning set forth in the LLC Operating
Agreement.

 

“Joint Development Program Agreement” means that certain Joint Development by
and between Intel and Micron dated as of the Effective Date.

 

“Joint Venture Company” means IM Flash Technologies, LLC, a Delaware limited
liability company that is the subject of the Joint Venture Documents.

 

“Joint Venture Documents” shall have the meaning set forth in that certain
Master Agreement by and between Intel and Micron.

 

“Joint Venture Equipment” shall have the meaning set forth in Section 3.1
hereof.

 

“Liquidation Date” shall have the meaning set forth in the LLC Operating
Agreement.

 

“LLC Operating Agreement” means that Limited Liability Company Operating
Agreement of the Joint Venture Company, LLC between Intel and Micron.

 

“Losses” shall mean, collectively, any and all insurable liabilities, damages,
losses, costs and expenses (including reasonable attorneys’ and consultants’
fees and expenses).

 

“Manufacturing Committee” shall have the meaning set forth in Section 8.6 of the
LLC Operating Agreement.

 

“Manufacturing Plan” shall have the meaning set forth in Section 11.6.A.1 of the
LLC Operating Agreement.

 

“Manufacturing Services” shall have the meaning set forth on Schedule 2.1
hereof.

 

“Manufacturing Services Forecast” shall have the meaning set forth in
Section 5.1(b) hereof.

 

21

--------------------------------------------------------------------------------


 

“Master Agreement” shall mean that certain Master Agreement by and between Intel
and Micron dated November 18, 2005.

 

“Members” means Micron and Intel.

 

“Micron” means Micron Technology, Inc., a Delaware corporation.

 

“Micron Equipment” shall have the meaning set forth in Section 4.1 hereof.

 

“Minority Closing” shall have the meaning set forth in the LLC Operating
Agreement.

 

“MTV Assets” shall have the meaning set forth in the LLC Operating Agreement.

 

“MTV Lease Agreement” shall mean that certain MTV Lease Agreement by and between
Intel and Micron.

 

“NAND Flash Memory Integrated Circuit” means a Flash Memory Integrated Circuit,
where the memory cells included in the Flash Memory Integrated Circuit are
arranged in groups of serially connected memory cells (each such group of
serially connected memory cells called a “string”) in which the drain of each
memory cell of a string (other than the first memory cell in the string) is
connected in series to the source of another memory cell in such string, the
gate of each memory cell in such string is directly accessible, and the drain of
the uppermost bit of such string is coupled to the bitline of the memory array.

 

“NAND Flash Memory Product” shall have the meaning set forth in the LLC
Operating Agreement.

 

“Party” and “Parties” shall have the meaning set forth in the Recitals to this
Agreement.

 

“Performance Criteria” means [***].

 

“Person” means any neutral person, corporation, joint stock company, limited
liability company, association, partnership, firm joint venture, organization,
individual, business, trust, estate or any other entity or organization of any
kind or character from any form of association.

 

“Price” and “Pricing” shall have the meaning set forth in Schedule 6.5.

 

“Prime Wafer(s)” means raw silicon wafers.

 

“Probe Testing” means testing, using a probe test program as set forth in the
applicable Specifications, of a wafer that has completed all processing steps
deemed necessary to complete the creation of the desired NAND Flash Memory
Integrated Circuits in the die on such wafer, the purpose of which test is to
determine how many and which of the die constitute Probed Wafers, Secondary
Silicon and Rejects.

 

“Probed Wafer” means a Prime Wafer that has been processed to the point of
containing NAND Flash Memory Integrated Circuits organized in multiple
semiconductor die and that has undergone Probe Testing to meet Specification,
but before singulation of said die into individual semiconductor die.

 

“Process Specification” shall mean those specifications or documents used to
describe, characterize, and define the process by which Prime Wafers become
Probed Wafers.

 

22

--------------------------------------------------------------------------------


 

“Product Designs Development Agreement” means that Product Designs Development
Agreement by and between Intel and Micron dated as of the Effective Date.

 

“Product Specifications” shall mean those specifications used to describe,
characterize, and define the quality and performance of NAND Flash Memory
Product, including any interim performance requirements at Probe Testing or
back-end testing.

 

“Proposed Loading Plan” shall have the meaning set forth in
Section 5.1(c) hereof.

 

“Provided Inputs” shall have the meaning set forth in Section 13.4 hereof.

 

“Purchase Order” shall have the meaning set forth in Section 6.1 hereof.

 

“Quality and Reliability” means Product quality and reliability standards as set
forth in the Product Specification.

 

“Ramp Plan” means the document which defines the process and key milestone
schedule to build and ramp a silicon fabrication facility.

 

“Receiving Party” shall have the meaning set forth in Section 10.1 hereof.

 

“Recoverable Taxes” shall have the meaning set forth in Section 6.6, hereof.

 

“Secondary Silicon” shall mean a Prime Wafer that has been processed to the
point of containing NAND Flash Memory Integrated Circuits organized in multiple
semiconductor die and that has undergone Probe Testing (a) would otherwise
constitute a Probed Wafer but for failure to achieve qualification and
(b) otherwise conform to the applicable Secondary Silicon Specifications.

 

“Semiconductor Manufacturing Technology” shall have the meaning set forth in the
Process Joint Development Program Agreement.

 

“Site(s)” shall mean the facilities described on Schedule 2.1 hereof.

 

“Standard of Care” shall have the meaning set forth in Section 9.1 hereof.

 

“Subsidiary” shall have the meaning set forth in the LLC Operating Agreement.

 

“Technology License Agreement” means that Technology License Agreement by and
among the Joint Venture Company, Intel and Micron dated as of the Effective
Date.

 

“Term” shall have the meaning set forth in Section 13.1 hereof.

 

“Trigger Event” shall have the meaning set forth in Section 13.4 hereof.

 

“Third Party Claim” shall mean any claim, demand, action, suit or proceeding,
and any actual or threatened lawsuit, complaint, cross-complaint or
counter-complaint, arbitration or other legal or arbitral proceeding of any
nature, brought in any court, tribunal or judicial forum anywhere in the world,
regardless of the manner in which such proceeding is captioned or styled, by any
Person other than Intel, Micron, the Joint Venture Company and Affiliates of the
foregoing, against an Indemnified Party, in each case alleging entitlement to
any Indemnified Losses pursuant to any indemnification obligation under this
Agreement.

 

“Wafer Map” shall mean a map in electronic form or other form as mutually agreed
of a Probed Wafers processed by Micron pursuant to this Agreement, such map
depicting the location of each die on the wafer and whether it constitutes a
Product, Secondary Silicon or a Reject.

 

23

--------------------------------------------------------------------------------


 

“Wafer Start” shall mean the initiation of Manufacturing Services with respect
to a Prime Wafer.

 

“Warranty Notice Period” shall have the meaning set forth in Section 9.2 hereof.

 

“Wholly-Owned Subsidiary” shall have the meaning set forth in the LLC Operating
Agreement.

 

“WIP” shall mean work in process of a Prime Wafer after Wafer Start towards but
before becoming a NAND Flash Memory Wafer.

 

24

--------------------------------------------------------------------------------


 

SCHEDULES

 

Schedule 2.1

 

Manufacturing Services

 

 

 

Schedule 6.5

 

Pricing

 

25

--------------------------------------------------------------------------------